

Exhibit 10(b)


AMENDMENT NUMBER FIVE TO THE WALGREEN CO. STOCK PURCHASE/OPTION PLAN (Share
Walgreens)




Effective October 11, 2006, Section 4.3 of the Plan is amended in its entirety
to read as follows:


"4.3 Changes in Capitalization. In the event of any change (increase or
decrease) in the outstanding shares of the Company by reason of a stock
dividend, recapitalization, merger, consolidation, stock split, split up, spin
off, combination or exchange of shares, reorganization, liquidation, or other
change in corporate capitalization, the aggregate number and class of Shares
that may be purchased or delivered under this Plan, the number, class and/or
price of outstanding Plan Shares, the number and class of Shares subject to each
outstanding Option, and the Option prices shall be appropriately and
proportionately adjusted by the Committee to prevent dilution or enlargement of
rights and preserve the value of outstanding awards; provided that fractional
Shares shall be rounded to the nearest whole Share. The Committee’s
determination shall be final and conclusive."